Citation Nr: 1504200	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety with sleep problems.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The Veteran served on active duty from March 1962 to February 1964.  He had subsequent Army Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix.

The Veteran testified at a decision review officer (DRO) hearing in June 2012 and a Board videoconference hearing before the undersigned in September 2014.  Transcripts of both hearings are of record.  

In November 2014, the Veteran and his attorney submitted additional evidence along with a waiver of initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).

In the interest in simplifying and streamlining the appeal, the Board has consolidated the claims of entitlement to service connection for PTSD, major depressive disorder and anxiety with sleep problems into one issue of entitlement to service connection for an acquired psychiatric disability.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to the paper claims files, there are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  The documents in the VVA file include a September 2014 Board Videoconference Hearing transcript.  The remaining documents in the electronic files are either duplicative of the evidence in the paper claims file or irrelevant to the issue decided herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's acquired psychiatric disability, diagnosed as PTSD, is related to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disability, diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies in the instant case.  However, the Board's grant of service connection herein represents a complete grant of the benefit sought on appeal.  No further discussion of VA's duty to notify and assist is necessary. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

A Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.

The Veteran maintains that his current psychiatric disability had its onset in or is otherwise related to his military service.  Specifically, the Veteran alleges that he was repeatedly raped by his commanding officer (CO) while in basic training.  See hearing transcript, pages 5-6.  Initially, he was accused by his CO of lying about a past criminal conviction.  Then he was raped every Tuesday and Thursday for the duration of his time at Ft. Ord.  He reported the incidents to nobody, and hid his injuries from others.  He stated that another soldier was also raped by the CO during this time, but they did not speak about it.  Since his assaults, he has experienced dissociative episodes, depression, nervousness, anxiety, headaches, and suicidal ideation.  See February 2005 VA treatment record, July 2007 Vet Center intake form, October 2008 Veteran's statement, and June 2012 and September 2014 hearing transcripts.  

The Veteran's October 1961 pre-induction examination indicated "normal" psychiatric findings.  In fact, in the October 1961 Report of Medical History, the Veteran expressly denied ever having frequent trouble sleeping, frequent or terrifying nightmares, or nervous trouble of any sort.  The Veteran complained of trouble sleeping and headaches on several occasions in 1962 and 1963.  In a December 1963 Report of Medical History, he reported nervous trouble; specifically, he complained of occasionally waking up in the morning feeling nervous for the past several years, "EPTS."  He also reported being treated for headaches with nervousness for the past year at a base hospital, with no complications or sequelae.  

Service personnel records show that the Veteran was stationed at Ft. Ord for basic training from March 1962 to May 1962.  In 1962, inquiries were made as to the Veteran's suspected fraudulent entry into service based on a criminal record.   Ultimately it was discovered that the Veteran had been granted a waiver for a civil conviction prior to service, therefore his induction into service was not fraudulent..  

Following active duty service, an August 1966 private treatment record from Dr. D notes that the Veteran was being seen for back and neck problems.  The Veteran indicated that he had been experiencing anxiety and stress, which aggravated his back and neck problems.  A May 1977 VA hospitalization record notes the Veteran's complaints of headaches and a history of some depression over the past two and a half years.  

VA outpatient treatment records show that the Veteran was seen in February 2005 and reported a history of military sexual trauma, at least 26 times, while in basic training.  VA outpatient treatment records dated from 2005 to 2007 note complaints of suicidal thoughts, problems sleeping, panic attacks, racing thoughts, memory problems and social withdrawal, as well as assessments of major depression, dysthymia, anxiety and PTSD.  A July 2007 Vet Center intake form notes the Veteran's report of rape in service.  Examination revealed that the Veteran was suspicious, defensive, agitated and restless.  He reported sleep disturbances, to include nightmares of sexual trauma and night sweats.  He reported suicidal ideation, occasional panic attacks, social isolation and feelings of rage.  The Veteran indicated that his marriage had been strained, and he had no real relationship with his daughter.  

The Veteran submitted the instant claim in October 2008 in which he asserted that while going through Boot Camp, he was repeatedly sexually assaulted by his commanding officer from March to May 1962.

VA treatment records from Dr. K dated from 2007 to 2013 note the Veteran's ongoing psychiatric treatment.  In March and June 2013, Dr. K noted current diagnoses of PTSD due to military sexual trauma with secondary dissociative episodes and panic attacks, secondary recurrent major depression and dysthymia.  In July 2013, Dr. K noted the Veteran's documented symptoms of anxiety, depression, increased arousal, daily panic attacks, avoidance of military movies and personnel, dissociative episodes and re-experiencing traumatic events since 2007.  Dr. K essentially opined that the Veteran was able to repress and suppress the memories of military sexual trauma for many years, but his symptoms of PTSD became more severe in about 2007.  

A VA psychiatric examination was conducted in February 2013, at which time the diagnosis was dysthymic disorder.  The examining clinical psychologist reviewed the claims file and stated that the Veteran did not meet the diagnostic criteria for PTSD under DSM-IV because the Veteran was not exposed to a traumatic event, did not persistently re-experience such event or avoid stimuli associated with the event, and did not have persistent symptoms of increased arousal.  The examiner also opined that the Veteran's in-service complaints of headaches and nervousness, and the service personnel records showing an investigation for fraudulent entry do not support the Veteran's claim that he was traumatized by in-service trauma.  The examiner stated that "a greater emotional reaction" would have been expected.  The Veteran's subsequent long marriage and gainful work history was also noted as evidence against any trauma in service.  In addition, the examiner noted the Veteran's current symptoms of memory and sleep problems, anxiety and interpersonal fears.  The examiner noted that standardized testing indicated over-reporting of symptoms.  The diagnosis was dysthymic disorder, which the examiner opined was not related to military service.  No reasons were provided for this opinion.  The examiner did not address the specific findings noted in the VA treatment records dated from 2007 to 2013, including increased arousal, avoidance of military movies and personnel, dissociative episodes and re-experiencing traumatic events.   

In an April 2014 addendum medical opinion, another VA clinical psychologist reviewed the claims file,, including the February 2013 VA examiner's opinion and Dr. K's July 2013 opinion,  and opined that it appears not as likely as not that the Veteran suffers from PTSD related to alleged military sexual trauma or that his depression condition is related to the alleged military sexual trauma.  In this regard, the VA psychologist opined that the arguments made by the 2013 VA examiner were based on objective psychological evidence/data, psychosocial functioning before and after the alleged assault, and inconsistencies observed in the Veteran.  He also noted: current psychological testing indicated over reporting of symptoms and maladaptive character traits; past psychological testing indicated depression predominated the Veteran's clinical picture; STRs indicated that a nervous condition existed prior to military service; and a lack of behavioral or performance-related issues reported in employment and marital history.  The VA psychologist found these reasons more compelling than those made by Dr. K, who noted the Veteran's current symptoms of re-experiencing of trauma, increased arousal, and avoidance, and an opinion that the Veteran repressed the memories of trauma for years until later life. 

Initially, the Board notes that the Veteran was found to be psychiatrically normal on the service entrance examination.  The presumption of soundness applies.  Although an April 2014 VA opinion indicates that a psychiatric disability existed prior to service, the examiner failed to provide any rationale to support this conclusion.  He did not address the absence of clinical findings at enlistment.  The Veteran merely reported a history of a symptom (nervousness) for several years, but no actual diagnosis was noted at that time or previously.  In other words, the standard of clear and unmistakable evidence to rebut the presumption of soundness was not met. See 38 C.F.R. § 1111.

After a review of the record, the Board finds that the evidence in this case is at least in equipoise with regard to whether the Veteran's psychiatric disability, diagnosed as PTSD, is related to his service.

There is no dispute that Veteran is competent to report symptoms of anxiety, increased arousal, avoidance, panic attacks, dissociative episodes and re-experiencing traumatic events and because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  The Board finds the Veteran's statements about his in-service sexual trauma and his current symptoms, to include those made during his hearings, to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence of record, to include the STRs.  The Veteran's assertions appear to be genuine, credible, and consistent.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Notably, the Veteran first reported a history of military sexual trauma in 2005.  This was more than three years prior to the date he filed the instant claim for VA compensation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board has considered the evidence discussed above, and finds that, notwithstanding the absence of any objective clinical or military record expressly establishing that the Veteran was the victim of sexual assault during active duty, he has presented multiple factually consistent accounts in the clinical record of having been raped during service.  The STRs clearly show that the Veteran repeatedly complained of headaches and nervousness after basic training, which is evidence that is plausibly reflective of his exposure to a significantly severe precipitating stressor that evidently adversely impacted his coping abilities.  Thusly, the Veteran's stressor account regarding his having been the victim of in-service sexual assault is deemed to be credible.

The Board is aware of the conflicting medical evidence as to whether the Veteran has PTSD related to active service.  However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran has PTSD related to active service.   In this regard, the Veteran's treating physician argues that the Veteran was able to suppress and repress his memories of his in-service stressor until very recently.  Now that these memories have been recovered, he's suffering from PTSD. Moreover, the Veteran has been consistently diagnosed with PTSD by his treating VA psychiatrist based on his report of military sexual trauma.  See VA treatment records dated from 2007 to 2013.  Thus, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran has PTSD attributable to military sexual trauma.  

In sum, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disability, diagnosed as PTSD, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

Service connection for an acquired psychiatric disability, diagnosed as PTSD, is granted.



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


